DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3: “the ith sensor” should be changed to --an ith sensor--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 8, and 9, the terms                     
                        
                            
                                h
                            
                            
                                1
                            
                        
                    
                ,                    
                         
                        
                            
                                h
                            
                            
                                2
                            
                        
                    
                , and                     
                         
                        
                            
                                h
                            
                            
                                3
                            
                        
                    
                 are not defined in the claims, and thus it is not clear what these terms represent.  
Claim 7 recites “the determining a position vector of an intersection point of the ith sensor and a measured plane in an apparatus coordinate system”.  This term lacks antecedent basis in the claims and thus it is not clear what this term is referring to.    
None of the terms in claim 9 are defined in the claim and thus it is not clear what these terms represent.  
Claim 10 recites “the determining an end velocity of the robot according to the error value”.  This term lacks antecedent basis in the claims and thus it is not clear what this term is referring to.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 PEG is provided below.
Regarding claim 1: A visual servoing method based on fusion of distance space and image feature space, comprising: 
constructing an image Jacobian matrix; 
constructing a depth Jacobian matrix; 
fusing the image Jacobian matrix and the depth Jacobian matrix, to obtain a hybrid visual servoing Jacobian matrix; and 
obtaining a robot motion control amount according to the hybrid visual servoing Jacobian matrix by using a control algorithm, to enable a robot to move to a target position, to complete precise positioning. 

	Step 1: Statutory Category – Yes
	The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.

	Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mathematical concepts” because under broadest reasonable interpretation, the claim covers performance of mathematical concepts.
	The claim recites the limitation of constructing an image Jacobian matrix.  This limitation covers calculating a Jacobian matrix.  Thus, this step recites a mathematical concept.
	The claim further recites the limitation of constructing a depth Jacobian matrix.  This limitation covers calculating a Jacobian matrix.  Thus, this step recites a mathematical concept.
	The claim further recites fusing the image Jacobian matrix and the depth Jacobian matrix.  This limitation covers combining matrices, thus this step recites a mathematical concept.


Step 2A Prong Two evaluation: Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 1 recites the additional element of obtaining a robot motion control amount.  Such generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integrating the abstract idea into a practical application.  As this obtaining a robot motion control amount falls short of implementing the motion control on the robot, this limitation is not indicative of integration into a practical application.  Were the claim amended to additionally recite “controlling the robot to move in accordance with the obtained robot motion control amount” or similar, this claim would be patent eligible.  
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use is not indicative of an inventive concept (significantly more).  Obtaining a robot motion control amount generally links the use of the judicial exception to a particular technological environment or field of use, but fall short of applying the judicial exception with a particular machine.  
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Were the claim amended to additionally recite “controlling the robot to move in accordance with the obtained robot motion control amount” or similar, this claim would be patent eligible as the judicial exception would be applied with a particular machine.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandame (GB 2521429).
Vandame teaches:
Re claim 1.  A visual servoing method based on fusion of distance space and image feature space, comprising: 
constructing an image Jacobian matrix (page 12, equation 9); 
constructing a depth Jacobian matrix (depth Jacobian matrix is not a term of art; the broadest reasonable interpretation includes the NxN decentred matrices of the NxN microlense array for estimating object depth discussed at page 8, line 28 through page 9, line 13); 
fusing the image Jacobian matrix and the depth Jacobian matrix, to obtain a hybrid visual servoing Jacobian matrix (page 9, lines 10-13: “the interaction matrix (image Jacobian), which determines the relationship between the velocity of the actuator and the difference between the reference image and the current image, is a combination of NxN decentred matrices.”); and 
obtaining a robot motion control amount according to the hybrid visual servoing Jacobian matrix by using a control algorithm, to enable a robot to move to a target position, to complete precise positioning (806, Figure 8; page 15, lines 3-6; and page 17, lines 5-10).

Re claim 3.  The visual servoing method based on fusion of distance space and image feature space according to claim 1, wherein the constructing a depth Jacobian matrix specifically comprises: determining a position vector of an intersection point of the i th sensor and a measured plane in an apparatus coordinate system; determining a normal vector of the measured plane according to the position vector of the intersection point of the ith sensor and the measured plane in the apparatus coordinate system; and determining the depth Jacobian matrix according to the normal vector (Figures 4 and 5).

Re claim 4.  The visual servoing method based on fusion of distance space and image feature space according to claim 1, wherein the obtaining a robot motion control amount according to the hybrid visual servoing Jacobian matrix by using a control algorithm, to enable a robot to move to a target position, to complete precise positioning specifically comprises: determining an error value of a visual servoing system; determining an end velocity of the robot according to the error value; and enabling the robot to move to the target position according to the end velocity of the robot, to complete precise positioning (806, Figure 8; page 15, lines 3-6; and page 17, lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664